JUSTICE McKINNON,
concurring.
¶40 I agree that the District Court did not abuse its discretion in terminating Mother’s rights based upon her failure to complete an appropriate treatment plan and because it was not likely Mother could address her addiction within a reasonable time given the concerns of permanency for the children. The treatment plan recognized Mother had a chemical dependency problem and required that she address her *72addiction. We have previously said that “[although the State may assist the parents in completing the treatment program, the parents retain the ultimate responsibility for complying with the plan.” In re R.H., 250 Mont. 164, 171, 819 P.2d 152, 156 (1991) (citation omitted). It is my view that, ultimately, this burden of compliance must consistently remain upon the parent. For this reason, I join the Court’s decision finding that the treatment plan was appropriate and Mother could not effectuate a change regarding her methamphetamine addiction within a reasonable period of time.
¶41 Although I concur in the Court’s decision to affirm termination of Mother’s parental rights, I write separately because I am deeply troubled by the notion that a parent needing inpatient treatment1 for a methamphetamine addiction must somehow muster up the discipline and fortitude — undisputedly lacking in their life — sufficient to navigate the admission process for treatment. Certainly it should be understood that with no more assistance than a list of treatment providers and no requirement for a chemical dependency evaluation, it is unlikely a parent with a severe methamphetamine addiction would successfully seek out and obtain treatment. If they could have managed this on their own previously, it would not be necessary for the Department to become involved in the first instance. While clearly the treatment of drug addiction necessitates that an individual take ownership of their life, those providing services to a parent and attempting reunification of a family must understand that a "hands-on” approach may initially be required to secure admission into treatment. Once in treatment, the treatment provider, in conjunction with effective drug testing, can be relied upon to provide an assessment of a parent’s commitment and prognosis for change. Until that point, the most that can be expected from a parent with this severe an addiction is normally their willingness and desire to change — not the ability to carry it out. How to carry it out is what they learn in treatment.
¶42 While I can appreciate that Treatment Court was not available until Mother committed a criminal offense, her success in Treatment Court demonstrates that had this structure and guidance been made available to her earlier in these proceedings the outcome may have been different. Given the prevalence of drugs and their dismantling effect upon families, I think it is extremely important that those *73charged with the responsibility of facilitating treatment provide a regiment of guidance and support which ultimately will require that the parent is accountable for their addiction. Mother may not have ever embraced treatment under the direction of the Department, but it is my view that the better practice would be to do more than merely provide Mother with a list of counselors and to instead actually assist Mother in getting the treatment.
¶43 Nevertheless, as I believe it was ultimately the responsibility of Mother to complete the treatment plan; the treatment plan required Mother to address her chemical dependency issues and was therefore appropriate; and in light of the other findings made by the District Court regarding termination, I concur with the Court’s decision to affirm termination of Mother’s rights. I write separately only with the hope of improving the delivery of services to a parent who needs assistance — and perhaps a strong push — into a treatment program.

 Dr. Bowman Smelko, PsyD, who conducted a psychological evaluation of Mother, recommended that Mother’s primary issue was substance abuse and that following incarceration she could receive inpatient treatment.